Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examienr notes that the IDS submitted on October 25, 2019 was not considered because the form itself did not upload into the file wrapper properly (there is currently a placeholder indicator with zero pages), and thus if Applicant could submit a replacement IDS for consideration, the references submitted on October 25, 2019 will be officially considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wilenski et al. (US 2018/0154588 A1, hereinafter Wilenski) in view of Cho et al. (US 2017/0066192 A1, hereinafter Cho) and Penny et al. (US 2019/0118300 A1, hereinafter Penny).
Regarding Claims 1-6, 8-13, and 15-23, Wilenski teaches in [0013]-[0017], as well as throughout the disclosure, the selection from multiple dosing profiles (including enough use cases to account for more than 3 dosing profiles to be selected from, with specific attention paid to changing dosing profile parameters in response to local part thickness) as a way to provide desired exposure to an energy source to fuse material into an additively manufactured object, including causing a changing of characteristic from one layer to another layer.
However, while Wilenski is silent on specific methods of measuring layer thickness, Cho teaches, in art analogous to 3D printing, in [0038]-[0046] and throughout the entire disclosure, that a known method of layer height monitoring independent of a position of a work area supporting layers is via image data output by a visible light stereographic camera that allows the height of the most recent layer to be determined by comparing the height of layers with the first layer to the height of layers without the first layer and taking the difference as the height of the first layer.
Therefore, it would have been obvious to a person having ordinary skill prior to the invention’s filing to use Cho’s known height measuring method in Wilenski, since such a substitution would be substituting a known and predictable method for Wilenksi’s generic method.
However, while the previous combination is silent on updating dosing profiles, Penny teaches in [0020] and throughout the entire disclosure that it is known to have a controller iterate dosing profiles until a desired result is achieved in the additively manufactured layer(s) after examining for multiple metrics, including topography, and thus it would have been obvious to include such a difference-checking and dosing-modification updated control structure and operation in the previous combination to ensure the desired result is achieved.

Specifically regarding Claims 2, 11, 15, and 22, Wilenski teaches dosing profiles including dosing cooling agents (“an evaporative cooling fluid stream or mist” at least suggesting via a nozzle) in [0038] and [0050]).

Response to Arguments
Applicant’s arguments with respect to Claims 1-6, 8-13, and 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743